                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    PETER JOHN ARENDAS, #403851,                      Case No. 19-cv-00402-CRB (PR)
                                   8                  Plaintiff,
                                                                                          ORDER TO SHOW CAUSE
                                   9            v.

                                  10    MATHEW MOORE,
                                  11                  Defendant(s).

                                  12          On January 23, 2019, while plaintiff was detained at the Humboldt County Correctional
Northern District of California
 United States District Court




                                  13   Facility (HCCF) in Eureka, California, he filed a pro se prisoner complaint for damages under 42

                                  14   U.S.C. § 1983 alleging that on December 14, 2018 Fortuna Police Department Officer Mathew

                                  15   Moore unlawfully arrested and detained him.

                                  16          On February 27, 2019, plaintiff filed a notice of change of address informing the court that

                                  17   he had been extradited to the State of Washington and was now in custody at the Washington

                                  18   Corrections Center (WCC) in Shelton, Washington.

                                  19          But the court has confirmed that plaintiff is no longer in custody at WCC and has not

                                  20   received any communication from him since the February 27, 2019 notice of chance of address.

                                  21          Good cause appearing therefor, plaintiff is ordered to show cause, within 14 days of this

                                  22   order, why this action should not be dismissed without prejudice.

                                  23          IT IS SO ORDERED.

                                  24   Dated: May 9, 2019

                                  25                                                  ______________________________________
                                                                                      CHARLES R. BREYER
                                  26                                                  United States District Judge

                                  27

                                  28
                                   1

                                   2                                  UNITED STATES DISTRICT COURT

                                   3                                NORTHERN DISTRICT OF CALIFORNIA

                                   4
                                        PETER JOHN ARENDAS,
                                   5                                                          Case No. 3:19-cv-00402-CRB
                                                       Plaintiff,
                                   6
                                                v.                                            CERTIFICATE OF SERVICE
                                   7
                                        MATHEW MOORE,
                                   8
                                                       Defendant.
                                   9

                                  10
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  11
                                       District Court, Northern District of California.
                                  12
Northern District of California
 United States District Court




                                  13
                                              That on May 9, 2019, I SERVED a true and correct copy(ies) of the attached, by placing
                                  14
                                       said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  15
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  16
                                       receptacle located in the Clerk's office.
                                  17

                                  18   Peter John Arendas ID: #403851
                                       Washington Corrections Center F-202 Cell
                                  19   P.O. Box 900
                                       Shelton, WA 98584
                                  20

                                  21

                                  22   Dated: May 9, 2019
                                                                                          Susan Y. Soong
                                  23                                                      Clerk, United States District Court
                                  24
                                                                                          By:________________________
                                  25                                                      Lashanda Scott, Deputy Clerk to the
                                  26                                                      Honorable CHARLES R. BREYER

                                  27

                                  28
                                                                                          2
